PER CURIAM:
Paul R. Jones petitions for a writ of mandamus seeking an order compelling the United States Attorney General to investigate an Arizona district court in connection with a civil action in that court. We conclude that we lack jurisdiction to issue the requested writ. See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969). Accordingly, we dismiss the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.